
	
		II
		110th CONGRESS
		1st Session
		S. 959
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22, 2007
			Mrs. Clinton (for
			 herself, Mr. Reid,
			 Mr. Alexander, Ms. Mikulski, Mr.
			 Menendez, Mr. Dodd, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To award a grant to enable Teach for
		  America, Inc., to implement and expand its teaching program.
	
	
		1.Short titleThis Act may be cited as the
			 Teach For America Act of
			 2007.
		2.PurposesThe purposes of this Act are—
			(1)to increase the number of highly
			 accomplished recent graduates of 4-year institutions of higher education
			 teaching in underserved urban and rural communities in the United
			 States;
			(2)to increase the number of school districts
			 and communities served by a nationally recruited corps of outstanding new
			 teachers; and
			(3)to build a broader pipeline of talented and
			 experienced future leaders in public education and education reform.
			3.DefinitionsIn this Act:
			(1)In generalThe terms highly qualified,
			 local educational agency, and Secretary have the
			 meanings given the terms in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(2)GranteeThe term grantee means Teach
			 For America, Inc.
			(3)High-needThe term high-need, when used
			 with respect to a local educational agency, means a local educational agency
			 that serves a substantial percentage of students who are eligible for free or
			 reduced price meals under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.).
			(4)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given the term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			4.Grant program authorizedThe Secretary is authorized to award a grant
			 to Teach For America, Inc., the national corps of outstanding recent graduates
			 of 4-year institutions of higher education who commit to teach for 2 years in
			 underserved communities in the United States, to enable the grantee to
			 implement and expand its program of recruiting, selecting, training, and
			 supporting new teachers.
		5.Grant requirementsIn carrying out the grant program under this
			 Act, the Secretary shall enter into an agreement with the grantee under which
			 the grantee agrees to use the grant funds—
			(1)to provide highly qualified teachers to
			 high-need local educational agencies in urban and rural communities;
			(2)to pay the cost of recruiting, selecting,
			 training, and supporting new teachers; and
			(3)to serve a substantial percentage of
			 students who are eligible for free or reduced price meals under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
			6.Authorized activitiesGrant funds provided under this Act shall be
			 used by the grantee to carry out each of the following activities:
			(1)Recruiting and selecting teachers through a
			 highly selective national process.
			(2)Providing preservice training to selected
			 teachers through a rigorous summer institute that includes hands-on teaching
			 experience and significant exposure to education coursework and theory.
			(3)Placing selected teachers in schools and
			 positions in high-need local educational agencies.
			(4)Providing ongoing professional development
			 activities for the selected teachers in the classroom, including regular
			 classroom observations and feedback, and ongoing training and support.
			7.Evaluation
			(a)Annual reportThe grantee shall provide to the Secretary
			 an annual report that includes—
				(1)data on the number and characteristics of
			 the teachers provided to high-need local educational agencies through the grant
			 under this part;
				(2)an externally conducted analysis of the
			 satisfaction of local educational agencies and principals with the teachers so
			 provided; and
				(3)comprehensive data on the background of the
			 selected teachers, the training such teachers received, the placement sites of
			 the teachers, the professional development of the teachers, and the retention
			 of the teachers.
				(b)StudyFrom amounts appropriated under section 8,
			 the Secretary shall provide for a study comparing the academic achievement of
			 students taught by the teachers selected, trained, and placed by the grantee
			 under this Act with the academic achievement of students taught by other
			 teachers in the same schools and positions. The Secretary shall provide for
			 such a study not less than once every 3 years, and each such study shall
			 include multiple local educational agencies. Each such study shall meet the
			 peer-review standards of the education research community.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$15,000,000 for fiscal year 2008;
			(2)$18,000,000 for fiscal year 2009;
			(3)$20,000,000 for fiscal year 2010;
			 and
			(4)such sums as may be necessary for each of
			 the fiscal years 2011 and 2012.
			
